Citation Nr: 1448228	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  13-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities is related to his herbicide exposure in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA treatment records reflect that the Veteran suffers from peripheral neuropathy of the bilateral lower extremities.  The current disability criterion is met.  

There is no evidence that the Veteran suffered from this disability during his active service.  That said, the Veteran contends that his current disability is related to his history of herbicide exposure in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Service personnel records reflect that the Veteran served in Vietnam from November 1967 to November 1968.  He is presumed to have been exposed to herbicides during his active service.  

Service connection may be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  These diseases will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a). 

"Early-onset peripheral neuropathy" is among the diseases specified in 38 C.F.R. § 3.309(e).  However, peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection.  38 C.F.R. § 3.307(a)(6)(ii).  Though the Veteran contends that he was suffering from symptoms of peripheral neuropathy within a year of his exposure, there is no competent evidence corroborating his claim and service connection is not warranted on a presumptive basis.  

Despite failing to qualify for the presumption, service connection may still be warranted on a direct basis if it is shown that the Veteran's disability is directly related to herbicide exposure.  Combee, 34 F.3d at 1042.

In an April 2014 letter, the Veteran's VA podiatrist noted that the Veteran currently suffers from bilateral peripheral neuropathy.  He also noted that the Veteran served in Vietnam and was exposed to herbicides.  He concluded that "in consideration of family, work, and medical history, exposure to Agent Orange is the most likely cause of [the Veteran's] neuropathy."  

Given this letter, the nexus and in-service incurrence elements are satisfied; service connection for peripheral neuropathy is warranted.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


